Title: To Alexander Hamilton from William Ellery, 28 November 1791
From: Ellery, William
To: Hamilton, Alexander



[Newport, Rhode Island]Collrs Off: Novr. 28 1791
Sir,

This will be attended with my weekly return of monies recd. and paid.
I have recd. your circular letter of the 11th. of this month respectg. the allowance for damaged goods, and shall pay due regard to your sentiments on that subject.
The Brig Seven Brothers, by my direction, was at the public auction put up at five hundred Dollars. Colo. Topham, the former owner, with a number of others attended the sale; but no body bid more, she remains on my hands. She is an old brig & her sails and rigging bad; but in the opinion of the Custom House Officers and others is worth much more than the sum at which she was put up. I shall do the best with her I can; but the season of the year, the circumstances of Hispaniola, and the aversion of merchants to purchase vessels in her situation, will I am advised prevent a speedy disposal of her.
Thomas Cotrell in order to avoid an execution, and apprehensive of further prosecution and a gaol has left this State. Since his Departure, I have recd. a letter from him, wrote I suppose before he quitted Newport; in which, after a melancholy description of his situation, he wrote me “if I could be assured from you that there would be no more prosecutions I would return and make myself as easy as possible, but to stay here, and be cast into prison, which must be the case if any more prosecutions was to take place, it is more than I can bear; therefore I am obliged to quit the State, but where I shall go I cannot tell.” I cannot give him any assurances; nor shall I answer his letter.
In my letter of the 21st. of this month I mentioned that the balance of weekly returns remaining in my hands might sometimes be too heavy to be carried by the Post. My apprehension in that respect has ceased; for I believe that the payments of duties will hereafter be principally if not altogether made in Providence Bank Notes. I also in that letter asked whether I was to exchange Specie for those Notes. The President of that Bank has been at this Office, and furnished me with Checks. In the Denominations of the Notes are half dollar, one dollar and two dollar notes, and I am otherwise informed that there are a number as low as for one Shilling Lawful Money. These low denominations were, I presume, intended to give an extensive circulation through the State; but I suspect that in the provision Markets, among the huxters, seamen, and some others of the lower class of inhabitants in the Southern part of the State, those Notes will be not readily received, unless they should be exchangeable for Specie at this or some other Office; and if they should be exchangeable at my Office, and any Specie should be paid for duties, the business of it will be very much embarrassed by frequent applications for such exchanges. The President of the bank, to facilitate the circulation of its Notes in this part of the State has proposed to some Merchants of this town to receive such Specie as may be in my Office in his behalf and to exchange it for bank Notes; but as this would occasion much trouble, and he would not allow a commission for the Service, no one, as yet, is disposed to undertake it. However desirous the Proprietors of the Providence Bank may be that its notes should be exchanged at this Office, the circumstance last mentioned shows that it is not strongly expected; and for the reason given I hope it will not be admitted. I wish to have your direction with regard to the mode of transmitting my weekly balances to Providence as early as may be convenient.
I am Sir   Yr. most obedt. servant
Wm Ellery A Hamilton EsqrSecry of Treasy:
